10

+1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:19-cv-00404-MMD-CLB Document 10 Filed 07/28/20 Page 1 of 2

/

 

 

 

 

 

 

 

 

 

FILED RECEIVED
Ryan A. Hamilton, Esq. ENTERED SERVED ON
NEVADA BAR NO. 11587 COUNSELIPARTIES OF RECORD
HAMILTON LAW
5125 S. Durango Dr., Ste, C
Las Vegas, NV 89113 JUL 28 2020
(702) 818-1818
(702) 974-1139 (fax) CLERK US DISTRICT COURT
tyan@hamlegal.com 8 DISTRICT OF NEVADA
Attorney for the Plaintiff, . DEPUTY
Robert LeClair
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
ROBERT LECLAIR,
Plaintiff, Case No. 3:19-cv-00404-MMD-CLB
VS,
ORDER RE: STIPULATION FOR
Martin Naughton, M.D.; and DOES 1-100 and CONSENT FOR PLAINTIFF TO
ROE Corporations I-X inclusive, FILE SECOND AMENDED
COMPLAINT
Defendant.

 

 

 

 

Plaintiff Robert LeClair (“Plaintiff”), by and through his attorney, Ryan Hamilton, Esq.,
and Defendants by and through their attorney, Douglas R. Rands, Esq. hereby stipulate that
Defendants consent pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, that
Plaintiff may file a Second Amended Complaint. Counsel for Defendants has provided written
consent to the relief requested herein, without waiving any defenses to the Second Amended
Complaint.

Plaintiff seeks leave to file a Second Amended Complaint to join additional Defendants
and to add factual allegations relating to the Nevada Department of Corrections’ policies
concerning inmates suffering from chronic hepatitis C. Plaintiff also seeks to add background

information about hepatitis C to provide context concerning his claim for relief.

1

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00404-MMD-CLB Document 10 Filed 07/28/20 Page 2 of 2

Plaintiff's proposed Second Amended Complaint is attached hereto as Exhibit A.
WHEREORE, Plaintiff, Robert LeClair, respectfully requests that the Court grant him

leave to file the attached Second Amended Complaint,

 

 

DATED this 28th day of July 2020. DATED this 28th day of July 2020.
By:_/s/ Ryan Hamilton By:/s/ Douglas R. Rands
Ryan Hamilton Douglas R. Rands
3125 8. Durango Dr., Ste. C 100 North Carson Street
Las Vegas, NV 89113 Carson City, NV 89701
Attorney for Plaintiff Attorneys for Defendant
ORDER

IF IS SO ORDERED.

Plaintiff is granted leave to file his Second Amended Complaint, attached hereto

the parties! stiuplation as Exhibit A, oo
Dated this 28 day of July 2020.

  

 

UNITED SHATES MAGISTRATE JUDGE

 

 
